In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-14-00179-CR


                       ANTHONY LAMONT BULLOCK, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 222nd District Court
                                    Oldham County, Texas
               Trial Court No. OCR-12C-021, Honorable Roland D. Saul, Presiding

                                         May 21, 2014

                               MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Anthony Lamont Bullock, seeks to appeal his conviction of the offense

of possession of a controlled substance (cocaine) in an amount of four grams or more

but less than 200 grams,1 and plea bargained sentence of five years’ incarceration in

the Texas Department of Criminal Justice, Institutional Division, and $5,000 fine.

Because appellant waived his right of appeal, we will dismiss.




      1
          See TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West 2010).
       An appeal must be dismissed unless a certification showing that the defendant

has the right of appeal has been made part of the record. TEX. R. APP. P. 25.2(d). A

valid waiver of appeal prevents a defendant from appealing without the trial court’s

consent. Monreal v. State, 99 S.W.3d 615, 621 (Tex. Crim. App. 2003).


       A defendant in a noncapital case may waive any right secured to him by law,

including the right to appeal. TEX. CODE CRIM. PROC. ANN. art. 1.14(a) (West 2005);

Monreal, 99 S.W.3d at 617.         A valid waiver which is voluntarily, knowingly, and

intelligently made will prevent a defendant from appealing a conviction absent

permission from the trial court. Monreal, 99 S.W.3d at 617. No attack on a waiver of

the right to appeal will be entertained in the absence of factual allegations supporting a

claim that the waiver was coerced or involuntary. Ex parte Tabor, 565 S.W.2d 945, 946

(Tex. Crim. App. 1978); Perez v. State, 885 S.W.2d 568, 570 (Tex. App.—El Paso

1994, no pet.). Merely filing a notice of appeal is insufficient to overcome the prior

waiver of appeal. Perez, 885 S.W.2d at 570.


       As a condition of the plea bargain between appellant and the State, appellant

was required to waive his right of appeal. In addition to waiving his right of appeal, the

record reflects that the terms of the plea agreement were that appellant would be found

guilty of the charged offense and the State would recommend that appellant be

sentenced to five years’ incarceration and a $5,000 fine. The judgment reflects that the

trial court accepted this plea bargain.


       The trial court noted on the “Trial Court’s Certification of Defendant’s Right of

Appeal” that this was “a plea-bargain case, and the defendant has NO right of appeal,”


                                            2
and that “the defendant has waived the right of appeal.” Based upon our review of the

record, we find that appellant voluntarily, knowingly, and intelligently waived his right of

appeal. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Thus, he

was required to obtain the trial court’s permission to appeal. Monreal, 99 S.W.3d at

617. Nothing in the record indicates that appellant obtained the trial court’s permission

to appeal.


       Because appellant has no right of appeal, we must dismiss this appeal. See

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (en banc) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-bargained

is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without

further action, regardless of the basis for the appeal.”).


       Accordingly, we dismiss the appeal for want of jurisdiction. Any pending motions

are dismissed as moot.




                                                  Mackey K. Hancock
                                                      Justice


Do not publish.




                                              3